Exhibit 10.3

 

STONEMOR PARTNERS L.P.

LONG-TERM INCENTIVE PLAN

 

SECTION 1. Purpose of the Plan.

 

The StoneMor Partners L.P. Long-Term Incentive Plan (the “Plan”) has been
adopted by StoneMor GP LLC, a Delaware limited liability company (the
“Company”), the general partner of StoneMor Partners L.P., a Delaware limited
partnership (the “Partnership”), and is intended to promote the interests of the
Partnership and the Company by providing to employees, consultants, and
directors of the Company and its Affiliates incentive compensation awards for
superior performance that are based on Units. The Plan is also contemplated to
enhance the ability of the Company, the Partnership and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership and to encourage them to devote their best
efforts to advancing the business of the Partnership and their respective
employers.

 

SECTION 2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option, Restricted Unit, Phantom Unit or Unit Appreciation
Right granted under the Plan, and shall include any tandem DERs granted with
respect to a Phantom Unit, Option or Unit Appreciation Right.

 

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Partnership or the Company to any
Person and/or its Affiliates, other than to the Partnership, the Company and/or
any of their Affiliates; (ii) the consolidation, reorganization, merger or other
transaction pursuant to which more than 50% of the combined voting power of the
outstanding equity interests in the Company cease to be owned by the Persons who
own such interests as of the effective date of the initial public offering of
Units; or (iii) the Company ceasing to be the general partner of the
Partnership.

 

“Committee” means the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------

“Consultant” means an individual who performs services for the Company or an
Affiliate and is not an Employee or a Director.

 

“DER” means a contingent right, granted in tandem with a specific Option, Unit
Appreciation Right or Phantom Unit, to receive an amount in cash equal to the
cash distributions made by the Partnership with respect to a Unit during the
period such Award is outstanding.

 

“Director” means a member of the Board who is not an Employee.

 

“Employee” means any employee of the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the last trading
date preceding the applicable date (or if there is no trading in the Units on
such date, on the next preceding date on which there was trading) as reported in
The Wall Street Journal (or other reporting service approved by the Committee).
In the event Units are not publicly traded at the time a determination of fair
market value is required to be made hereunder, the determination of fair market
value shall be made in good faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of StoneMor Partners L.P., as it may be amended or amended and
restated from time to time.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

-2-



--------------------------------------------------------------------------------

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” means an Award that, upon exercise, entitles the
holder to receive the excess of the Fair Market Value of Unit on the exercise
date over the exercise price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.

 

SECTION 3. Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or a member of the
Board. Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.

 

SECTION 4. Units.

 

(a) Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 416,000. However, there shall not be any limitation on the number of
Awards that may be granted and paid in cash.

 

-3-



--------------------------------------------------------------------------------

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing.

 

(c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number.

 

SECTION 5. Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

SECTION 6. Awards.

 

(a) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the conditions and limitations
applicable to the exercise of the Option, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

 

(i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted and may
be more or less than its Fair Market Value as of the date of grant.

 

(ii) Time and Method of Exercise. The Committee shall determine the Restricted
Period, i.e., the time or times at which an Option may be exercised in whole or
in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals, and the method or methods by which
payment of the exercise price with respect thereto may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
Company, a “cashless-broker” exercise through procedures approved by the
Company, other securities or other property, or any combination thereof, having
a Fair Market Value on the exercise date equal to the relevant exercise price.

 

-4-



--------------------------------------------------------------------------------

(iii) Forfeiture. Except as otherwise provided in the terms of the Option grant,
upon termination of a Participant’s employment with or consulting services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options.

 

(iv) Option DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Options Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.

 

(b) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to the Phantom Units.

 

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) subject to the
same vesting restrictions as the tandem Phantom Unit Award, or be subject to
such other provisions or restrictions as determined by the Committee in its
discretion.

 

(ii) UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.

 

(iii) Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units grant, upon termination of a Participant’s employment
with the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Restricted Units and Phantom Units awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units.

 

-5-



--------------------------------------------------------------------------------

(iv) Lapse of Restrictions.

 

(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.

 

(B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Unit certificate so that the Participant then holds an unrestricted Unit.

 

(c) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether DERs are granted with respect to such Unit Appreciation Right, the
exercise price therefor and the conditions and limitations applicable to the
exercise of the Unit Appreciation Right, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

 

(i) Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
and may be more or less than its Fair Market Value as of the date of grant.

 

(ii) Time of Exercise. The Committee shall determine the Restricted Period,
i.e., the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals.

 

(iii) Forfeitures. Except as otherwise provided in the terms of the Unit
Appreciation Right grant, upon termination of a Participant’s employment with or
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights.

 

(iv) Unit Appreciation Right DERs. To the extent provided by the Committee, in
its discretion, a grant of Unit Appreciation Rights may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee) subject to the same vesting restrictions as the
tandem Unit Appreciation Rights Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion.

 

-6-



--------------------------------------------------------------------------------

(d) General.

 

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(ii) Limits on Transfer of Awards.

 

(A) Except as provided in (C) below, each Option and Unit Appreciation Right
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution.

 

(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

 

(C) To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right grant, an Option or Unit Appreciation Right
may be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.

 

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

 

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award

 

-7-



--------------------------------------------------------------------------------

without violating the rules or regulations of any applicable law or securities
exchange. No Units or other securities shall be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award grant agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company.

 

(vii) Change of Control. Unless specifically provided otherwise in the Award
agreement, upon a Change of Control all outstanding Awards shall automatically
vest and be payable or become exercisable in full, as the case may be.

 

SECTION 7. Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.

 

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to Participant without the consent of such
Participant.

 

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Partnership or the financial statements
of the Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or such Award.

 

SECTION 8. General Provisions.

 

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be

 

-8-



--------------------------------------------------------------------------------

necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes.

 

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue as a consultant, or to remain on the
Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement.

 

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of [                    ] without regard to its
conflict of laws principles.

 

(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Compensation Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(g) No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

-9-



--------------------------------------------------------------------------------

(j) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

(k) Participation by Affiliates. In making Awards to Consultants and Employees
employed by an entity other than by the Company, the Committee shall be acting
on behalf of the Affiliate, and to the extent the Partnership has an obligation
to reimburse the Company for compensation paid to Consultants and Employees for
services rendered for the benefit of the Partnership, such payments or
reimbursement payments may be made by the Partnership directly to the Affiliate,
and, if made to the Company, shall be received by the Company as agent for the
Affiliate.

 

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

SECTION 9. Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the earliest of (i) the date terminated by the Board, (ii) all
available Units under the Plan have been paid to Participants, or (iii) the 10th
anniversary of the date the Plan is approved by the Board or the unitholders,
whichever occurs first. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

-10-